Title: Alrichs & Dixon to Thomas Jefferson, 2 December 1812
From: Alrichs & Dixon
To: Jefferson, Thomas


          
            Highly Esteemed Friend Wilmington del. 2nd 12th Mo 1812
            we at length are enabled to send thee on a hand Carding Engine for Cotton, it was much our wish to have foreward it sooner. But on recpt of thy last we had not any Cards on hand suitable, altho. in daily expectation of Receiving a quanity from Leicester Mass, But the risque of sending Coastwise induced us to order them by another Rout, which we have found a tedious business—the boxes where sent 3 day ago by the way of Baltimore to Gibson & Jefferson Richmond: Va agreeable to thy directions
            The amount is as pr bill on other side—derections for Useing are inclosed. but if on trial any dificulty should take place that we can explain by writeing we will with much Pleasure—Please Accept our sincere and Respectfull desires for thy continued wellfair—
            
              Alrichs &
              Dixon
          
          
            Wilmington del. 12 Mo 2nd 1812
            
              
                Thomas Jefferson



              
              
                
                
                
                
                
                dr
              
              
                
                
                To Alrichs & Dixon
              
              
                For
                one
                Hand Carding Engine for
                }
                
                $
              
              
                
                
                Cotton
                
                86.00
              
              
                〃
                2
                Emery Boards & Cylinder
                
                
                2.00
              
              
                〃
                2
                Boxes & packing
                
                
                4.00
              
              
                〃
                
                Cash paid postage to
                }
                
                5.00
              
              
                
                
                Frenchtown & Fraight

              
              
                
                
                to Baltimore
                
              
              
                
                
                
                
                $
                97.00
              
            
          
         